Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 16 is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (8,375,628). Claim 16 is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2006/0147340). Claim 16 is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius (3,369,859). Each discloses a seed packaging (in 32 and 34; 6; in package 2 or the acknowledged prior art bag of paragraph 0005; 26 in the disclosed package) including planting seeds (8; see paragraph 0005, lines 25-37, sunflower seeds are both edible and plantable; see column 1, lines 34-42) in general that are typically living and an oxygen absorber (see column 12, lines 8-56;1 or the acknowledged prior art oxygen scavenger of paragraph 0005; 11).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 




Claims 1, 5, 7-10, 12-14, 17 and 19 are finally rejected under 35 U.S.C. 103 as obvious over Yang et al. (2006/0147340) in view of the prior art nature of the oxygen absorber RP-K. Yang et al. disclose a method for storing edible and sowable seeds (see paragraph 0005, lines 25-37, sunflower seeds being both edible and sowable to produce new sunflower plants) in general that are typically living and encompassing at least one of untreated living seeds, primed living seeds, pilled living seeds, encrusted living seeds and coated living seeds, the method comprising storing the seeds in a closed container (in package 2 or the acknowledged prior art bag of paragraph 0005) for a period of time in the presence of an oxygen absorber (1 or the acknowledged prior art oxygen scavenger of paragraph 0005), the period of time being when seeds lose viability if not stored in the presence of the oxygen absorber (the oxygen absorber provided to lengthen the time of viability by removing deleterious oxygen), thereby improving storability and long-term viability of the seeds as compared to seeds not stored in the presence of an oxygen absorber. According to StepToHealth.com, “Edible seeds are the origin of nutrition. After all, they are a living plant that allows for renewal and regeneration. Seeds can be kept alive even after being stored.”. To any degree the general “seeds” of the prior art may be shown to not encompass applicant’s particular living seeds, the particular seed types recited are held to be obvious substitutions in the context of the base references. The disclosed oxygen absorber of Yang et al. does remove water (moisture). However, applicant has disclosed that Mitsubishi RP-K was 
As to claim 5, Yang et al. disclose seeds inherently stored within the broad temperature range claimed, such as in a shed or garage without heating or cooling. 
As to claim 7, Yang et al. disclose a time where seeds are stored at ambient temperature. 
	As to claims 8, 9, 10, 12 and 19, the claimed temperature ranges encompass the range of cool to warm on either side of ambient temperature disclosed by Yang et al..
	As to claim 13, Yang et al. disclose a commercial package.
	As to claims 13 and 14, the packing bag of Yang et al. is disclosed as used by either the seller or the buyer for a period of time.
	
Claim 18 is finally rejected under 35 U.S.C. 103 as being unpatentable over any one of Peterson et al., Yang et al. and Cornelius in view of the prior art nature of the oxygen scavengers RP-A or RP-K. Peterson et al., Yang et al. and Cornelius have been explained above. As to the oxygen absorber being RP-A or RP-K, each as disclosed being a commercially available oxygen absorber at the time of applicant’s derivation, .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 and 7-19 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 7, 7, 7, 7, 7, 7, 7, 5 and 7, 6 and 7, 7, 7, 7, 7, and 7, respectively,  of U.S. Patent No. 10,329,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from, or is obvious over the previously patented subject matter. The scope of the claims of this application are commensurate with the scope of the claims as set forth in the previous patent, including inherent properties that are found in the claimed subject matter, such as RP-K being an oxygen absorber which does not transfer moisture onto or into a product it is helping to protect. 

Applicant’s arguments and amendments, filed December 10, 2021, with respect to the rejections of the remaining claims have been fully considered, but are not . 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
BRYON P. GEHMAN
Primary Examiner
Art Unit 373636



BPG